DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent 9,759,266 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Election/Restrictions

Claims 1-6, 14, and 23 are allowable. The restriction requirement among species I-IV, as set forth in the Office action mailed on 08/04/2020 and during the interview on 07/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/04/2020 is partially withdrawn. Claim 18, directed to species II (represented by Figures 6-10) is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 7-12, 15, and 20-22, directed to corresponding species III-IV 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 7-12, 15, and 20-22, which are directed to species III-IV (represented by respective Figures 11-25B) non-elected without traverse. Accordingly, claims 7-12, 15, and 20-22 have been cancelled by the examiner with the permission from applicant’s representative, Alyssa Sandrowitz.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
applicant’s representative, Alyssa Sandrowitz on 01/26/2021.

The application has been amended as follows: 
Claims 7-12, 15, and 20-22 are cancelled for the reasons set forth above.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

Claims 1-6, 14, 18, and 23 are allowed.
Claims 13, 16-17, 19, and 24 were canceled by the applicant in the amendments filed on 01/04/2021, while claims 7-12, 15, and 20-22 were cancelled by the examiner as noted above.

The prior art of record, either individually or in combination, fail to teach or suggest an isolating decoupler having the particular structure recited within independent claims 1 and 23. Specifically, an isolating decoupler comprising a pulley journalled to a shaft on at least one bearing, a one-way clutch engaged with the shaft, and a torsion spring attached to both the one-way clutch and the pulley; wherein, the inner race of said at least one bearing is formed as a part of the shaft, and the corresponding ends of the torsion spring being welded to the pulley and the one-way clutch. Examples in the prior art, such as Mevissen et al. (U.S. PGPUB 2014/0329631), Antchak et al. (U.S. PGPUB 20150345575), Jansen et al. (U.S. PGPUB 2005/0250607), 
Accordingly, the isolating decouplers claimed by the applicant in claims 1-6, 14, 18, and 23 are determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654					/MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654